FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ARMANDO MARMOLEJO-CAMPOS, aka         
Campos Ramos Armando,
                                             No. 04-76644
                     Petitioner,
              v.                             Agency No.
                                             A71-616-204
MICHAEL B. MUKASEY, Attorney
                                                ORDER
General,
                    Respondent.
                                      
                    Filed March 14, 2008


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             2591
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.